Citation Nr: 0809145	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-18 384	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with anxiety reaction.

2.  Entitlement to an effective date earlier than July 25, 
2001, for the award of service connection for PTSD.

3.  Entitlement to an effective date earlier than July 25, 
2001, for the award of a 30 percent rating for anxiety 
reaction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In October 2006, a statement of the case was issued on the 
question of entitlement to an earlier effective date for the 
award of a total rating based on individual unemployability.  
No substantive appeal appears in the claims file.

(The decision below addresses the veteran's effective date 
claims.  The appeal of the initial evaluation for PTSD with 
anxiety reaction is addressed in the remand that follows the 
Board's decision.)


FINDINGS OF FACT

1.  An August 1999 claim of service connection for PTSD and 
an increased rating for anxiety reaction was denied in 
February 2000; the veteran did not appeal the decision.

2.  No further claim of service connection for PTSD was 
thereafter received prior to July 25, 2001.

3.  The veteran filed a claim for an increased rating for 
anxiety reaction on July 25, 2001; a 30 percent rating for 
anxiety reaction was not factually ascertainable until after 
July 25, 2001.




CONCLUSIONS OF LAW

1.  The February 2000 RO decision, which denied the veteran's 
claim of service connection for PTSD and the claim for an 
increased rating for anxiety reaction, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The assignment of an effective date earlier than July 25, 
2001, for the award of service connection for PTSD is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).

3.  The assignment of an effective date earlier than July 25, 
2001, for the award of a 30 percent rating for anxiety 
reaction is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

On the present appeal, the matters under consideration are 
the proper effective dates to be assigned for the veteran's 
award of service connection for PTSD and the award of a 30 
percent rating for anxiety reaction.  In that regard, the 
Board finds that VA has satisfied its notification duty.  By 
way of a letter sent to the veteran in March 2006, the RO 
informed the veteran as to how effective dates are 
established.  The veteran was told that he needed to show 
that he had applied for benefits at an earlier date or show 
that a greater level of disability was evidenced at an 
earlier date.  Although the complete notice may not have been 
provided until after the RO initially adjudicated the 
veteran's underlying claims, the claims were properly re-
adjudicated in October 2006, which followed the March 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Additionally, through his representative's 
statements, the veteran shows actual knowledge of the 
information and evidence necessary to establish an earlier 
effective date.  Consequently, remand for further 
notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of these issues on appeal 
turns on a determination as to the date a claim of service 
connection and an increased rating was filed, whether a prior 
adverse decision became final, and when an increase in 
disability was factually ascertainable.  The veteran's 
various applications for benefits are of record, as are all 
of the pertinent procedural documents and medical records.  
There is no suggestion that additional evidence, relevant to 
these matters, exists and can be procured.  No further 
development action is required.

There is no need for a medical examination or opinion 
regarding the effective date issues.  The veteran's 
representative maintains that VA should obtain a post-
adjudicatory medical opinion in order to determine whether an 
increase in disability was factually ascertainable within one 
year prior to the receipt of the claim for an increased 
rating for anxiety reaction.  However, the VA examinations 
already of record, along with the other medical evidence, 
provide a sufficient basis for determining when it was 
factually ascertainable that an increase in disability 
occurred.  Although the Board finds that another examination 
is warranted, as noted in the remand section, the examination 
is necessary to determine the current level of disability of 
the veteran's service-connected psychiatric disability and 
not when the disability level first approximated a 30 percent 
rating.

II. Analysis

By way of background, the veteran was awarded service 
connection for anxiety reaction in an October 1982 rating 
decision.  A 10 percent rating was established effective from 
July 1, 1981.  By a November 1995 decision, the RO continued 
the 10 percent rating for anxiety reaction.  Thereafter, in 
August 1999, the veteran separately filed a claim of service 
connection for PTSD and a claim for an increased rating for 
anxiety reaction.  By a February 2000 decision, the RO denied 
both claims and continued the 10 percent rating for anxiety 
reaction.  The veteran was notified of the decision by a 
letter, dated February 11, 2000.  He did not appeal the 
decision.

Subsequently, the veteran submitted a statement that was 
received by the RO on July 25, 2001.  In the statement, the 
veteran requested a medical assessment of his service-
connected disabilities, including for anxiety disorder.  He 
did not make reference to a claim involving PTSD.  In a 
letter, dated May 8, 2002, the veteran made reference to PTSD 
in a discussion of his other service-connected disabilities.  
He stated that PTSD kept him from enjoying life like most 
normal people do.  After further development was made, the RO 
issued a rating decision in September 2002.  The veteran was 
granted service connection for PTSD.  The RO awarded a 
30 percent rating for service-connected psychiatric 
disability, which was then described as including PTSD and 
anxiety reaction, effective from July 25, 2001.

The veteran disagreed with the effective date that was 
established in the September 2002 decision.  The veteran's 
representative contends that the effective date for the 30 
percent rating for PTSD with anxiety reaction should be at 
least as early as July 25, 2000; that is, one year prior to 
the date of receipt of the July 25, 2001 claim.

(The Board notes that the veteran's representative has 
suggested that service-connected anxiety reaction was 
improperly severed by the September 2002 rating action.  
However, the RO did not sever service connection when it 
jointly evaluated the two psychiatric disabilities.  Service 
connection has remained in effect for anxiety reaction.  The 
RO properly provided a single evaluation for the disabilities 
because both disabilities are rated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130 
(Diagnostic Codes 9440, 9411) (2007).  This is so, because 
the evaluation of the same disability symptoms under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).)

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

The effective date of a reopened claim is the date of receipt 
of claim or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

Because the veteran was already service connected for anxiety 
reaction at the time of the September 2002 decision, the 
appeal of the effective date is best addressed as two 
distinct issues.  The Board must first determine whether an 
earlier effective date is warranted for the award of service 
connection for PTSD.  The Board must then determine if an 
earlier effective date is warranted for the 30 percent 
rating.  The characterization of the issues is appropriate in 
light of the varying law pertaining to effective dates that 
is applicable to each issue.

A. Effective Date for Service Connection for PTSD

In the September 2002 decision, the veteran was awarded 
service connection for PTSD.  Even though the RO evaluated 
the disability in conjunction with the veteran's service-
connected anxiety reaction, the decision was the first 
instance by which service connection for PTSD was granted.  
The veteran's anxiety reaction has been historically 
evaluated under Diagnostic Code 9440 as analogous to a 
generalized anxiety disorder.  See 38 C.F.R. § 4.130.  
Although PTSD is a type of anxiety disorder, it is considered 
a separate and distinct psychiatric disability as evidenced 
by the existence of its own diagnostic code.  See 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).  The RO did not merely re-
characterize the veteran's existing service-connected 
disability in the September 2002 decision, but rather it 
awarded service connection for a second psychiatric 
disability in PTSD.  Thus, it is appropriate to address the 
effective date of the award of service connection solely for 
PTSD.

As noted above, a PTSD service connection claim was 
previously considered and denied by a February 2000 decision.  
The decision became final when the veteran did not file an 
appeal within one year after notice of the decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  A review of the claims file reveals that no further 
claim of service connection for PTSD was thereafter received 
prior to July 25, 2001.  The first communication by the 
veteran following the February 2000 decision was the 
statement received on July 25, 2001.  Given the language of 
the statement, it can only be considered an informal claim 
for an increase.  See 38 C.F.R. §§ 3.155, 3.160(f) (2007).  
The first mention of PTSD in a communication by the veteran 
was the May 8, 2002 letter that was received by the RO on May 
10, 2002.  A liberal reading of this letter can lead to an 
inference of an informal claim of service connection for 
PTSD.  Thus, when considering communications submitted by the 
veteran, May 10, 2002 is the earliest date of receipt of a 
petition to reopen the claim of service connection for PTSD.

A communication from a member of Congress may also constitute 
an informal claim.  38 C.F.R. § 3.155.  A communication was 
received from a member of Congress that included a letter 
from the veteran in which he reiterated his claims.  However, 
the communication was made in June 2002.  Thus, it was 
received after the informal claim that was already filed in 
May 2002.

VA or uniformed services medical records may form the basis 
of an informal claim to reopen.  38 C.F.R. § 3.157 (2007).  
Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  
Otherwise, in the case of evidence from a private physician, 
date of receipt of any record or report will be accepted as 
the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

Here, the first VA treatment record referencing PTSD that was 
associated with the file after the February 2000 decision was 
dated May 14, 2002.  Because the informal claim to reopen 
preceded the outpatient record, the record cannot be used to 
establish an earlier effective date.  Likewise, the first 
private treatment record associated with the claims file 
subsequent to the February 2000 decision was received in 
April 2002.  In fact the first private treatment records 
pertaining to PTSD were not received until March 2005.  
Consequently, § 3.157 cannot be used to establish earlier 
receipt of a petition to reopen a claim of service connection 
for PTSD.

Because the February 2000 decision was final, the claim by 
which the veteran was granted service connection for PTSD, 
and which led to this appeal, was a claim to reopen a 
previously denied claim.  The Court has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez v. Peake, 21 Vet. 
App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 
421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 
405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995).)

The veteran's current PTSD claim was received on May 10, 
2002.  The RO ultimately granted the service connection claim 
and established the effective date of July 25, 2001.  This 
established effective date is even earlier than the date of 
receipt of the claim to reopen.  In regard to the award of 
service connection for PTSD, an earlier effective date is not 
warranted as there is no legal basis to establish a date 
earlier than what the RO has already done.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

B. Effective Date for 30 Percent Rating for Anxiety Reaction

In conjunction with the grant of service connection for PTSD, 
the RO increased the veteran's disability rating for service-
connected psychiatric disability from 10 percent to 30 
percent.  Thus, the regulations pertaining to increased 
rating claims are applicable when addressing the appropriate 
effective date of the 30 percent rating.  (Because the award 
of service connection for PTSD can be no sooner than the July 
25, 2001, date set by the RO, the rating effective date 
question relates to the previously service-connected anxiety 
reaction only.)  

The effective date of July 25, 2001, was established was the 
date of receipt of the claim for an increased rating.  
Because the established effective date for the 30 percent 
rating is the date of receipt of claim, an earlier effective 
date would be warranted only if it was factually 
ascertainable that an increase in disability had occurred 
within one year prior to the receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  (The date of a 
VA hospitalization or treatment record may constitute the 
date of an informal claim, see 38 C.F.R. § 3.157; however, 
there is no indication in this record that there were any 
such records created after the 2000 denial and prior to the 
date already accepted by the RO as the date of claim for 
increase-July 25, 2001.)

Following the final decision in February 2000, there was no 
evidence showing psychiatric treatment or evaluation of 
anxiety reaction, or lay testimony, that could be used to 
ascertain the severity of the disability; that is, at least 
not until the veteran was treated by VA in May 2002 and 
examined for compensation purposes in July 2002.  The July 
2002 examination report made clear that the veteran's 
increase in disability resulted from the symptoms related to 
PTSD.  Additionally, subsequent psychiatric treatment 
records, including the private records from R.S.B., M.D., and 
R.A.P., M.D., pertained predominantly to PTSD.  Although 
anxiety was one aspect of the symptomatology, the treatment 
providers characterized it as an aspect of the veteran's 
PTSD.  

The July 2002 VA examiner explicitly stated that the veteran 
had been able to function throughout the years until a more 
recent hospitalization for lung problems.  Only since that 
time, the examiner stated, had the veteran experienced a 
reemergence of his psychiatric symptomatology.  According to 
the records, that hospitalization occurred in February 2002.  
Thus, even when considering the date of the hospitalization 
as the earliest that it was factually ascertainable that 
there was an increase in disability for anxiety reaction, the 
hospitalization date still came after the date of receipt of 
the claim.  In sum, because it was not factually 
ascertainable that the veteran's increase in disability took 
place within one year prior to the receipt of the claim for 
an increase, an effective date earlier than July 25, 2001, is 
not warranted for the award of a 30 percent rating for 
service-connected anxiety reaction.

The Board notes that there is evidence of record pertaining 
to the level of disability of the veteran's anxiety reaction 
that was associated with the claims file prior to the 
February 2000 decision.  This evidence was previously 
addressed in connection with prior claims.  Despite the 
previous review and consideration of this old evidence, the 
Court has held that when establishing an effective date in a 
claim for an increase, all of the evidence of record must be 
reviewed.  Hazan v. Gober, 10 Vet. App. 511, 518-22 (1997).  
The old evidence, in and of itself, cannot be used as the 
sole basis to establish an earlier effective date.  However, 
it may take on new meaning in light of the entire evidence of 
record.  Hazan, 10 Vet. App. at 518-22.

In this case, the relevant old evidence consists of:  VA 
examination reports, dated in March 1982, July 1982, 
September 1995, and October 1999; a letter from the Vet 
Center in Boulder, Colorado, dated in September 1999; private 
treatment records, dated from 1993 to 1999; and the veteran's 
statements.  A review of this evidence, in conjunction with 
the evidence associated with the record after the current 
claims were filed, reveals no basis for finding that the 
veteran's increase in disability was factually ascertainable 
within one year of the receipt of claim.  For the reasons 
stated above, an increase in disability was not factually 
ascertainable until after the claim for increase was filed in 
July 2001.


ORDER

Entitlement to an effective date earlier than July 25, 2001, 
for the award of service connection for PTSD is denied.

Entitlement to an effective date earlier than July 25, 2001, 
for the award of a 30 percent rating for anxiety reaction is 
denied.


REMAND

The Board finds that further development is necessary in the 
form of a VA examination in order to determine the current 
level of severity of the veteran's service-connected PTSD 
with anxiety reaction.  The veteran was last afforded a VA 
examination in connection with the claim in March 2004.  At 
that time, the examiner diagnosed the veteran with PTSD and 
characterized the symptoms as mild in nature.  The examiner 
stated that there was no psychiatric reason why the veteran 
could not be employed.

In March 2005, the veteran was awarded a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  However, he contends that he 
is unemployable solely as a result of his service-connected 
PTSD with anxiety reaction.  After the last VA examination, 
the veteran submitted a letter from R.S.B., M.D., dated in 
March 2004.  Dr. R.S.B. felt that the veteran was 100 percent 
disabled and not able to engage in any type of employment.  
Dr. R.S.B. stated that the impairment was the result of the 
veteran's PTSD that caused anger, anxiety, memory, and 
concentration problems.  The veteran also submitted a letter 
from R.A.P., M.D., dated in September 2005.  Dr. R.A.P. 
stated that the veteran's symptoms associated with PTSD were 
manageable but continued at a level that precluded 
employment.

Given the length of time since the last VA examination, as 
well as the submission of private medical evidence indicating 
a worsening in symptoms, the veteran should be scheduled for 
a psychiatric examination in order to determine the level of 
disability of his service-connected PTSD with anxiety 
reaction.

It also appears likely that the veteran continues to receive 
regular psychiatric treatment through VA and private 
treatment providers.  Updated treatment records should be 
obtained in light of the remand.  The record indicates that 
the veteran may have moved to another jurisdiction.  Thus, he 
may be receiving treatment through new providers.

Because the evaluation of the veteran's anxiety reaction 
arose from a claim for an increase, and in light of the 
Court's holding in Vazquez-Flores, the veteran should be 
provided further VCAA notice in connection with that claim.  
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008).

Accordingly, this issue is REMANDED for the following 
actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for a higher rating 
for service-connected psychiatric 
disability.  See Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. Jan. 30, 
2008).  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claim.  Ask the 
veteran to identify any relevant private 
treatment records not already of record.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Obtain the veteran's VA treatment 
records prepared since November 2005 and 
associate the records with the claims 
folder.

3.  Request any identified private 
treatment records.  Obtain a release from 
the veteran as necessary.

4.  Schedule the veteran for a VA 
psychiatric examination.  The examiner 
should review the claims file.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify the degree of social and 
occupational impairment attributable to 
PTSD with anxiety reaction.  The report 
of examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  A multi-
axial assessment should be provided, and 
a thorough discussion of Axis V, with an 
explanation of the numeric code assigned, 
should be included.  To the extent 
possible, the examiner should reconcile 
his/her findings regarding employability 
with the findings of Drs. R.S.B. and 
R.A.P.  The report of examination must 
include the complete rationale for all 
opinions expressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for a higher rating 
for PTSD with anxiety reaction.  Address 
whether a staged rating is warranted 
since July 25, 2001.  If any benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


